United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3475
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                  Dameon Harris

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                             Submitted: June 13, 2022
                               Filed: June 30, 2022
                                  [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      In 2015, Dameon Harris pleaded guilty to possessing a firearm as a convicted
felon and an unlawful drug user in violation of 18 U.S.C. § 922(g)(1) and (3) and
was sentenced to a prison term followed by a term of supervised release. After
completing his prison term, Harris violated the conditions of his supervised release.
Accordingly, his supervised release was revoked, and he was sentenced to a new
prison term followed by another term of supervised release. After completing his
second prison term, Harris again violated the conditions of his supervised release.
His supervised release was again revoked, and he was sentenced to a third prison
term followed by yet another term of supervised release. After completing his third
prison term, Harris again violated the conditions of his supervised release. This time,
his supervised release was not revoked but instead was modified to include
additional conditions. A few months later, the Government sought further
modifications based on additional violations. Prior to a hearing on the matter, a drug
test indicated that Harris had used marijuana and lied to his probation officer—two
more violations. The Government responded by replacing its request for
modification of Harris’s supervised release with a request for revocation.

      At the revocation hearing, the district court 1 found that Harris had violated the
conditions of his supervised release. After calculating an advisory sentencing
guidelines range of 6 to 12 months’ imprisonment, the district court imposed a
sentence of 12 months’ imprisonment with no term of supervised release to follow.
Harris appeals, arguing that this sentence is substantively unreasonable.

      We review for an abuse of discretion. See United States v. Hall, 931 F.3d 694,
696 (8th Cir. 2019). A revocation sentence should be sufficient but no greater than
necessary to satisfy the 18 U.S.C. § 3553(a) factors referenced in 18 U.S.C.
§ 3583(e). See Holguin-Hernandez v. United States, 589 U.S. ---, 140 S. Ct. 762,
765-66 (2020). The district court’s discretion in weighing these factors is “wide.”
United States v. Boelter, 806 F.3d 1134, 1136 (8th Cir. 2015). Consequently, it is
“unusual” for us to conclude that a revocation sentence is substantively
unreasonable. United States v. Woodard, 675 F.3d 1147, 1152 (8th Cir. 2012).

      “This is not the unusual case when we reverse a district court sentence . . . as
substantively unreasonable.” See United States v. Kocher, 932 F.3d 661, 664 (8th


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-
Cir. 2019) (internal quotation marks omitted). When a defendant has repeatedly
violated the conditions of his supervised release, “the history and characteristics of
the defendant,” § 3553(a)(1), and the need “to afford adequate deterrence to criminal
conduct,” § 3553(a)(2)(B), may weigh in favor of a substantial prison sentence. See,
e.g., United States v. Lacy, 877 F.3d 790, 792 (8th Cir. 2017). That is the case here,
where Harris’s numerous violations “showed he was not amenable to supervised
release.” See United States v. Smith, 29 F.4th 397, 399 (8th Cir. 2022) (per curiam).
The district court did not abuse its discretion in imposing a within-guidelines
revocation sentence of 12 months’ imprisonment. See id.; Kocher, 932 F.3d at 664
(“We have frequently upheld revocation sentences that varied upward from the
advisory guidelines range because defendant was a recidivist violator of supervised
release conditions.” (internal quotation marks omitted)); United States v. Johnson,
827 F.3d 740, 745 (8th Cir. 2016) (concluding that a revocation sentence was
substantively reasonable in part because of the defendant’s “multiple [supervised-
release] violation reports”); United States v. Thunder, 553 F.3d 605, 608-09 (8th Cir.
2009) (concluding that a revocation sentence was substantively reasonable in part
because the defendant had “repeatedly violated the conditions of his supervised
release”).

      Accordingly, we affirm Harris’s revocation sentence.
                     ______________________________




                                         -3-